Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 1 of 10




                 EXHIBIT D
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 2 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 3 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 4 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 5 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 6 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 7 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 8 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 9 of 10
Case 1:15-cr-00379-PKC Document 242-2 Filed 02/05/21 Page 10 of 10
